UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6655



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM WISE MURRAY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CR-93-470-DWS)


Submitted:   December 29, 2000            Decided:   January 8, 2001


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Wise Murray, Appellant Pro Se. Marshall Prince, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Williams Wise Murray appeals the district court’s margin order

denying his motion filed under 18 U.S.C.A. § 3582 (West 2000).   We

have reviewed the record and find no reversible error.    The dis-

trict court may not modify a sentence under § 3582 once it has been

imposed except in very narrow circumstances not applicable here.

The district court therefore did not have jurisdiction to consider

Murray’s motion.      Accordingly, we affirm the district court’s

denial of relief.     We deny as moot Murray’s motions for summary

reversal and bail pending appeal and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2